Title: Enclosure: To Willink & Van Staphorst, 19 June 1788
From: Jefferson, Thomas
To: Willink & Van Staphorst


          
            
              Gentlemen
            
            Paris June 19. 1788.
          
          Be pleased to pay to Mr. William Frederic Ast or order two thousand nine hundred and fifty three livres tournois arrears of salary due to him as clerk to Mr. Barclay Consul general of the United states of America, as stated on the back of this order for the information of the person who may at any time hereafter be appointed to settle your account with the United states. I am gentlemen Your most obedient humble servt,
          
            Th: Jefferson
          
          
            Mr. Ast, in whose favor this order is, was Secretary to Mr. Barclay, Consul general of the U. S. of America in France. Mr. Grand having refused to pay draughts for money without the orders of Th: J. Mr. Barclay applied through Th: J. for paiments to Mr. Ast, as follows.
            
              
                1787.
                June
                31.
                Mr. Barclay drew a bill on Th: J. in favour of Mr. Ast for
                1800.
                livres
              
              
                
                Aug.
                2.
                He advised Th: J. that he had drawn on him in favor of Mr. Ast for
                 495.
                
              
              
                
                Nov.
                30.
                By letter from New York he desired Th: J. to pay Mr. Ast 25. guineas more
                 625.
                
              
              
                
                
                Subsequent charges by Mr. Ast which Th: J. knows to be just
                
                
              
              
                
                Viz. Trunk to pack books, baling plumbing
                15/ sterl.
                
                
              
              
                
                Expence bringing trunk to Paris, cord &c.
                
                  12/6
                
                  33
                
              
              
                
                
                
                  2953.
                
                livres
              
            
          
        